DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on February 19, 2021. This Action is made FINAL.
Claims 1-4 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 1, with respect to abstract have been fully considered and are persuasive.  The objection of abstract has been withdrawn. 

Applicant’s arguments, see page 1, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant's arguments filed “Morisaki does not disclose the continuous control” with respect to 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argued “Morisaki is merely concerned with whether or not to start an engine based on a start power threshold value, but does not disclose the specific control of claim 1”, however Morisaki disclosed Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50)” and Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45)”. The reference clearly teach the controlling of the battery traveling and the engine travelling by stopping and starting the engine. Applicant further argued repeatedly sets the accelerator opening level Ace based on the parking speed pattern until the parking is completed”, Para 87 “FIG. 6 is a flowchart illustrating the start threshold value Pstart setting control. This setting control is repeatedly performed at predetermined intervals in the IG-ON state”, and Para 168 “FIG. 16 is a flowchart illustrating target SOC setting control while the hybrid vehicle 1 is traveling. The target SOC setting control is control which is repeatedly performed at predetermined time intervals while the hybrid vehicle 1 is traveling”. Examiner would like to note that the start threshold value Pstart setting control is repeatedly performed at predetermined intervals. Therefore, the comparison of the required vehicle power Pv to the start threshold value Pstart is also being performed repeatedly as the start threshold value Pstart repeatedly set. The determination result from the comparison depend on a value that is repeatedly set and further control of the start and stop of the engine which indicate a continuous control process base on acquired values. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morisaki (US PG Pub 20170361837 A1)

Regarding claim 1, Morisaki teaches a parking control device configured to control parking of a hybrid vehicle that can execute engine travelling in which an engine as an internal-combustion engine is a driving source, battery traveling in which a motor using a battery is a driving source, and engine charging performing charging of the battery by the engine (Morisaki: Para 26 “The hybrid vehicle includes a battery, an engine that outputs power, a rotary electric machine that is electrically connected to the battery and is mechanically connected to the engine, and an electronic control unit. The electronic control unit is configured to perform parking assistance control for causing the hybrid vehicle to travel to a target parking position when a parking assistance request is issued from a user”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”, the device comprising:
controller (Morisaki: Fig. 2 Element 16 ECU)  configured to calculate electric energy necessary for executing the parking of the hybrid vehicle (Morisaki: Para 72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and a power of an auxiliary machine such as the air conditioner”; Abstract “The electronic control unit is configured to control 
compare the necessary electric energy calculated with usable electric energy remaining in the battery before the parking is started (Morisaki: Para 26 “The electronic control unit is configured to store a point at which the parking assistance control has been performed as an assistance history point. The electronic control unit is configured to perform control for charging the battery when a distance between the assistance history point and the hybrid vehicle is equal to or less than a predetermined distance such that the value indicting the state of charge of the battery when the hybrid vehicle reaches the assistance history point is equal to or greater than a predetermined value obtained by adding an amount of power required for the parking assistance control to the threshold value”); and
control operation of the engine travelling, the battery traveling, and the engine charging based on the comparison between the necessary electric energy and the usable electric energy (Morisaki: Para “When the start threshold value Pstart is acquired, the ECU 16 compares the required vehicle power Pv with the start threshold value Pstart”; Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45). The stopped state of the engine 10 is maintained when the engine 10 is stopped, and the engine 10 is stopped when the engine 10 is started”; Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50). The driving of the engine 10 is maintained when the engine 10 has been started, and the engine 10 is started when the engine 10 is stopped”),
wherein the controller is configured to:
continuously perform the battery traveling, or the battery traveling and the engine travelling and permits the engine charging during a parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is lower than the necessary electric energy (Morisaki: Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”), and
	continuously perform the battery traveling without continuously performing the engine travelling and the engine charging during the parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is equal to or higher than the necessary electric energy (Morisaki: Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45)”; Para 6 “during parking assistance, there are many cases in which the engine stops and the vehicle travels with a driving force of a motor based on the electric power of a battery”)

Regarding claim 2, Morisaki teaches a parking control device configured to control parking of a hybrid vehicle that can execute engine travelling in which an engine as an internal-combustion engine is a driving source, battery traveling in which a motor using a battery is a driving source, and engine charging to perform charging of the battery by the engine (Morisaki: Para 26 “The hybrid vehicle includes a battery, an engine that outputs power, a rotary electric machine that is electrically connected to the battery and is mechanically connected  the device comprising:
controller (Morisaki: Fig. 2 Element 16 ECU) configured to:
calculate electric energy necessary for executing the parking of the hybrid vehicle (Morisaki: Para 72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and a power of an auxiliary machine such as the air conditioner”; Abstract “The electronic control unit is configured to control the engine and the rotary electric machine such that starting the engine when the parking operation of the hybrid vehicle is being performed”)
compare the necessary electric energy calculated with usable electric energy remaining in the battery before the parking is started (Morisaki: Para 26 “The electronic control unit is configured to store a point at which the parking assistance control has been performed as an assistance history point. The electronic control unit is configured to perform control for charging the battery when a distance between the assistance history point and the hybrid vehicle is equal to or less than a predetermined distance such that the value indicting the state of charge of the battery when the hybrid vehicle reaches the assistance history point is equal to or greater than a predetermined value obtained by adding an amount of power required for the parking assistance control to the threshold value”); and
control operation of the engine travelling, the battery traveling, and the engine charging based on the comparison between the necessary electric energy and the usable electric energy (Morisaki: Para “When the start threshold value Pstart is acquired, the ECU 16 compares the required vehicle power Pv with the start threshold value Pstart”; Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45). The stopped state of the engine 10 is maintained when the engine 10 is stopped, and the engine 10 is stopped when the engine 10 is started”; Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50). The driving of the engine 10 is maintained when the engine 10 has been started, and the engine 10 is started when the engine 10 is stopped”),
wherein the controller is configured to: 
continuously perform the battery traveling, or the battery traveling and the engine travelling and permits the engine charging during a parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is lower than the necessary electric energy (Morisaki: Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”), and
continuously perform the battery traveling without continuously performing the engine travelling, and permits the engine charging during the parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is equal to or higher than the necessary electric energy (Morisaki: Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”).

Regarding claim 3, Morisaki teaches the parking control device according to claim 1, wherein the electric energy necessary for executing the parking includes auxiliary device electric energy consumed during the parking operation execution period (Morisaki: Para72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and a power of an auxiliary machine such as the air conditioner”).

Regarding claim 4, Morisaki teaches the parking control device according to claim 1, wherein the electric energy necessary for executing the parking includes what is due to a road grade and/or a road bump in a traveling path where the hybrid vehicle travels during the parking operation execution period (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668